PER CURIAM.
The decree appealed from found valid and infringed United States patent No. 1,076,418, October 21, 1913, to Guth, for new lighting fixture, and found valid, but not infringed, United States patent No. 1,082,322, December 23, 1913, to Guth, in the same art, and found appellant guilty of unfair competition against appellee in making and marketing a fixture which resembles appellee’s product and ordered injunction and accounting. The record satisfies us that the inventions for which the said patents were granted show some patentable advance even in this very much crowded art, that appellant’s infringement of the first-named patent is plainly apparent, and that unfair competition appears in the very close simulation by appellant of appellee’s product in respect to unessential and nonfunctional details. We find that the issues presented by this controversy were properly disposed of by the decree entered in the District Court, and that decree is accordingly affirmed.